Citation Nr: 0003234	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-05 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from November 1969 
to November 1973 and from December 1974 to July 1975.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Huntington, West 
Virginia, Regional Office (RO), and it was remanded in April 
1998 for additional development.  


FINDING OF FACT

The appellant has explosive behavioral disorder that is shown 
to have been initially manifested during his active military 
service.  


CONCLUSION OF LAW

Intermittent explosive disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that he has an acquired psychiatric 
disorder that began in service as a result of head trauma he 
sustained in a fall while walking on a rocky pier in early 
1972 and in a motorcycle accident in September 1972.  This 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  That is, he has presented a claim which is 
plausible because there is medical evidence showing that he 
currently has an acquired psychiatric disorder, there is lay 
evidence that he complained of mental problems while in 
service, and there is competent medical evidence linking the 
appellant's current psychiatric problems to his military 
service.  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  Nothing in this 
section shall be construed as shifting from the claimant to 
the Secretary the burden specified in subsection (a) of this 
section.  38 U.S.C.A. § 5107 (b).  

Service medical records show that the appellant was treated 
for complaints of headaches and lapses of consciousness in 
January 1972, for which an impression of questionable 
temporal lobe seizures was reported.  A February 1972 
notation also indicates treatment for a complaint of 
headaches.  In October 1972, he was treated for complaints of 
pain and tenderness associated with the left third finger, 
and it was reported that he had injured the finger six weeks 
before, necessitating the wearing of a splint for two weeks.  
In July 1973 he was seen for a "blackout spell" and a 
violent outburst following disappointment; the diagnosis was 
a dissociative attack, recovered.  In May 1975, he was seen 
for complaints of insomnia, anxiety, and outbursts of anger.  
An impression of depressive reaction was reported, and he was 
hospitalized for a period of observation and evaluation (O & 
E).  The diagnosis after the period of O & E was explosive 
personality with mild paranoid features, which was also noted 
in June 1975 and on the appellant's July 1975 separation 
medical examination report.  

The medical evidence since service includes several 
statements and outpatient records from the appellant's 
treating psychiatrist, E. Z. Bernardo, M.D., which indicate 
treatment since July 1994.  A July 1994 statement lists a 
diagnosis of organic personality syndrome versus organic 
affective disorder.  Another statement, dated in "February" 
1994, but obviously written after July 1994, notes a 
diagnosis of personality change due to medical condition, and 
the psychiatrist opined that most of the appellant's symptoms 
had been triggered by his military experiences, which he had 
described as including helping badly mangled servicemen 
return to the United States from the war zone, in his 
capacity as a medical corpsman stationed on Guam.  While the 
psychiatrist reported a diagnosis of organic personality 
syndrome versus organic affective disorder on a 1995 
psychiatric examination, she noted in a June 1996 statement 
that the appellant had provided history of head trauma in a 
1972 motorcycle accident, for which he received treatment, 
and of dissociative episodes and intermittent explosive 
behaviors.  In a September 1996 statement, the psychiatrist 
diagnosed the appellant's psychiatric problems as 
intermittent explosive disorder, which she traced to head 
injuries he had sustained in service.  

Also of record are reports of VA psychiatric examinations 
performed in June 1995, September 1996, August 1998, and May 
1999, along with a report of a September 1996 VA spine 
examination.  The same psychiatrist performed the June 1995 
and September 1996 psychiatric examinations, and he noted the 
appellant's history of falling and hitting his head on a rock 
in service and later in 1972 striking his head in a 
motorcycle accident.  The diagnoses in June 1995 were labile 
type, aggressive, personality change due to head trauma, and 
panic disorder without agoraphobia, while the diagnoses in 
September 1996 were intermittent explosive disorder and 
anxiety disorder.  The examiner at the September 1996 spine 
examination stated that in his professional opinion the 
appellant suffered from a personality disorder or other 
psychiatric dysfunction that apparently began at or around 
the time of head injuries in 1972.  The psychiatrist at the 
August 1998 VA psychiatric examination reviewed the claims 
file and diagnosed the appellant's psychiatric problems as 
intermittent explosive disorder.  But she indicated that she 
was unable to give an opinion, positive or negative, as to 
whether the disorder was related to an organic component, and 
she recommended a second psychiatric evaluation in order to 
answer that question.  The May 1999 VA psychiatric 
examination, conducted by two psychiatrists, reported a 
diagnosis of personality changes due to general medical 
condition (head trauma).  

The Board notes that the appellant submitted an affidavit 
from him and his former spouse in July 1994, which noted the 
appellant's motorcycle accident in September 1972 and his 
subsequent transportation to Argos Medical Center by his 
spouse, where he was treated for a broken finger and a head 
injury.  The former spouse reiterated her knowledge of the 
accident in a September 1996 statement.  Requests to Argos 
Medical Center in April 1996 and August 1996 for copies of 
treatment records for the appellant in 1972 resulted in 
responses from the hospital that they had no records for the 
appellant.  

The appellant provided testimony at a July 1996 Regional 
Office hearing in which he described his head injuries in 
early 1972 and September 1972 and the beginning of his 
psychiatric problems thereafter.  

Although the appellant's service medical records do not 
document either his head injury from falling and hitting his 
head on a rock in early 1972 or the motorcycle accident in 
September 1972, the records do show treatment for headaches 
in January and February 1972 and treatment for problems with 
the left third finger in October 1972 following an injury to 
the finger six weeks before.  The appellant's former spouse 
has provided lay evidence of the September 1972 motorcycle 
accident and subsequent treatment a private hospital for a 
broken finger and head injuries.  While the evidence as to 
whether the appellant has a psychiatric disorder that is 
related to an organic component from service (head injuries) 
is somewhat questionable, the Board does not find that the 
decision as to service connection for an acquired psychiatric 
disorder must succeed or fail on whether the claimed head 
injuries actually occurred in service or whether the 
appellant's current psychiatric problems have an organic 
component.  

The evidence shows that the appellant began to experience 
psychiatric problems in service and was diagnosed with 
intermittent explosive personality in May and June 1975.  His 
private psychiatrist has diagnosed him with intermittent 
explosive disorder and two VA psychiatrists have also 
rendered the same diagnosis.  Those diagnoses, along with 
other diagnoses, link the appellant's current psychiatric 
problems to his period of military service.  Hence, the Board 
has determined that there is an approximate balance between 
the positive and negative evidence with regard to the claim 
for service connection for an acquired psychiatric disorder.  
Because a veteran is extended the benefit of the doubt when 
the evidence is in equipoise, under 38 U.S.C.A. § 5107(b), 
the Board finds that service connection is warranted for 
intermittent explosive disorder, on the basis that the 
appellant's currently diagnosed disorder was present in 
service.  


ORDER

Service connection is granted for intermittent explosive 
disorder.  



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

